NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTEEN MOORE,                                  No.    19-55303

                Plaintiff-Appellant,            D.C. No. 2:07-cv-07850-PA-E

 v.
                                                MEMORANDUM*
USC UNIVERSITY HOSPITAL INC.,
CONFLUENT SURGICAL, INC., and
DR. MICHAEL Y. WANG,

                Defendants-Appellees.

                    Appeal from the United States District Court
                 for the Central District of California, Los Angeles
                      Percy Anderson, District Judge, Presiding

                            Submitted March 30, 2020**
                               Pasadena, California

Before: BEA and BADE, Circuit Judges, and McCALLA,*** District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

      ***
            The Honorable Jon P. McCalla, United States District Judge for the
Western District of Tennessee, sitting by designation.
       Plaintiff-Appellant Marteen Moore appeals the district court’s February 12,

2019 order denying her motion to enforce a subpoena issued in a closed case that

was dismissed on summary judgment in 2009. In 2011, this court affirmed the

district court’s summary judgment order. On September 16, 2017, Moore served a

third-party subpoena from the Central District of California, under the closed case

on Cooley LLP, a law firm, and one of its partners. Cooley LLP represented a

party in a Delaware patent case. The subpoena sought documents filed under seal

in that case.

       We review discovery rulings for abuse of discretion. Facebook, Inc. v.

Power Ventures, Inc., 844 F.3d 1058, 1070 (9th Cir. 2016); see also United States

v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc) (providing the abuse-of-

discretion standard).

       We affirm the district court’s decision for three reasons. First, under Federal

Rule of Civil Procedure 45, subpoenas may be issued from “the court where the

action is pending.” Because Moore’s case is closed and no longer pending, the

district court could not issue an enforceable subpoena. See Fed. R. Civ. P.

45(a)(2). Second, Moore seeks documents from a person and entity that are not

part of the California action, and which received the documents subject to a

protective order of the Delaware district court. A district court may not

unilaterally alter a protective order issued in a different district court. Foltz v. State


                                            2
Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1132 (9th Cir. 2003) (explaining the

procedure for seeking alteration of a protective order entered in another court).

Third, even if the district court had authority to compel responses to Moore’s

subpoena, the court did not abuse its discretion in finding that Moore failed to

demonstrate a credible claim of fraud upon the court. See United States v. Sierra

Pac. Indus., Inc., 862 F.3d 1157, 1167–68 (9th Cir. 2017).1

AFFIRMED.




1
 Moore contends the district court denied her due process by submitting her
motion to enforce a subpoena on the papers. The Federal Rules of Civil Procedure,
however, expressly permit district courts to determine motions without oral
argument. See Fed. R. Civ. P. 78(b). Moore fails to explain how the district
court’s submission of her motion on the papers in compliance with Rule 78(b)
deprived her of due process.
                                          3